AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON DECEMBER 14, 2007 REGISTRATION NO. 333-144721 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 2 TO THE FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VERUTEK TECHNOLOGIES, INC. (Name of small business issuer in its charter) Nevada (State or jurisdiction of incorporation or organization) 7389 (Primary Standard Industrial Classification Code Number) Pending (I.R.S. Employer Identification No.) 65 West Dudley Town Road, Suite 100 Bloomfield, CT06002 (860) 242-9800 (Address and telephone number of principal executive offices) 65 West Dudley Town Road, Suite 100 Bloomfield, CT06002 (860) 242-9800 (Address of principal place of business or intended principal place of business) John Collins, President and Chief Executive Officer 65 West Dudley Town Road, Suite 100 Bloomfield, CT06002 (860) 242-9800 (Name, address and telephone number of agent for service) Copies to: Stephen M. Fleming, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32ndFloor New York, New York 10006 (212) 930-9700 (212) 930-9725 (fax) APPROXIMATE DATE OF PROPOSED SALE TO THEPUBLIC: From time to time after this Registration Statement becomes effective . If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. ¨ (COVER CONTINUES ON FOLLOWING PAGE) CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be Registered(1) Proposed Maximum Offering Price Per Security (2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Shares ofCommon Stock, $0.001 par value per share, issuable upon conversion of Secured Convertible Note 1,685,000 $ 3.05 $ 5,139,250 $ 549.20 Shares of Common Stock, $0.001 par value per share, issuable upon exercise of common stock purchase warrants 1,618,551 $ 3.05 $ 4,936,581 $ 528.21 Shares of Common Stock, $0.001 par value per share 776,051 $ 3.05 $ 2,366,956 $ 253.26 Total $ 1,330.67 * * previously paid (1) Includes shares of our common stock, par value $0.001 per share, which may be offered pursuant to this registration statement. (2) Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(c) under the Securities Act of 1933, using the last reported price as reported on the Over the Counter Bulletin Board on July 9, 2007, which was $3.05 per share. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS, SUBJECT TO COMPLETION, DATED DECEMBER 12, 2007 VeruTEK Technologies, Inc. 4,079,602 Shares of Common Stock This prospectus relates to the public offering of up to 4,079,602 shares of our common stock, par value $0.001 per share, which may be sold from time to time by the selling stockholders of VeruTEK Technologies, Inc. named in this prospectus. The sellingsecurityholders may sell common stock from time to time in the principal market on which the stock is traded at the prevailing market price or in negotiated transactions. We cannot assure you that the sellingsecurityholderswill sell all or any portion of the shares offered in this prospectus. The total number of shares sold herewith consists of the following shares issued or to be issued to the selling securityholders: (i) up to 1,685,000 shares issuable upon conversion of Secured Convertible Notes; (ii) 1,618,551 shares issuable upon the exercise of warrants and (iii) 776,051 shares of common stock. We are not selling any shares of common stock in this offering and therefore will not receive any proceeds from this offering. We will, however, receive proceeds from the exercise, if any, of warrants to purchase 1,618,551 shares of common stock. All costs associated with this registration will be borne by us. Our common stock is currently traded on the OTC Bulletin Board under the symbol “VTKT”. The Securities offered hereby involve a high degree of risk. See“Risk Factors”beginning on page 3. We may amend or supplement this prospectus from time to time by filing amendments or supplements as required. You should read the entire prospectus and any amendments or supplements carefully before you make your investment decision. The date of this prospectus is , 2007. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. 1 VERUTEK TECHNOLOGIES, INC. TABLE OF CONTENTS Page Prospectus Summary 3 Risk Factors 6 Use of Proceeds 13 Selling Security Holders 15 Plan of Distribution 22 Market for Common Equity and Related Stockholder Matters 24 Description of Business 25 Management’s Discussion and Analysis or Plan of Operation 30 Directors, Executive Officers, Promoters and Control Persons 40 Executive Compensation 42 Certain Relationships and Related Transactions 45 Security Ownership of Certain Beneficial Owners and Management 45 Description of Securities to be Registered 46 Indemnification for Securities Act Liabilities 46 Legal Matters 47 Experts 47 Changes in and Disagreements withAccountants on Accounting and Financial Disclosure 47 Where You Can Find More Information 48 Consolidated Financial Statements F-1 You may only rely on the information contained in this prospectus or that we have referred you to. We have not authorized anyone to provide you with different information. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities other than the common stock offered by this prospectus. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any common stock in any circumstances in which such offer or solicitation is unlawful. Neither the delivery of this prospectus nor any sale made in connection with this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus or that the information contained by reference to this prospectus is correct as of any time after its date. 2 PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus. This summary does not contain all the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the “RISK FACTORS” section, the financial statements and the notes to the financial statements. We conduct our business operations through VeruTEK Technologies, Inc., a Delaware corporation (“VeruTEK-Delaware”), our wholly-owned subsidiary. As used hereinafter in this prospectus, the terms “VeruTEK”, “we,” “us,” or “our” refer to VeruTEK Technologies, Inc. and our wholly owned subsidiary, VeruTEK-Delaware. On May 9, 2007,VeruTEK Technologies, Inc., a Nevada Corporation (f/k/a Streamscape Minerals, Inc.) ("VeruTek-Nevada")entered into and closed a share exchange agreement with VeruTEK-Delaware, and each of VeruTEK-Delaware's shareholders (the "Purchase Agreement"). Pursuant to the Purchase Agreement, VeruTek-Nevada acquired all of the issued and outstanding capital stock of VeruTEK-Delaware from the VeruTEK-Delaware shareholders in exchange for 16,684,112 shares of VeruTEK-Nevada common stock. In addition, on May 9, 2007, upon acquiring VeruTEK-Delaware, a Bridge Loan issued by VeruTEK-Delaware was converted into 750,000 shares of VeruTek-Nevada common stock. Inaddition,as a result of the conversion, accrued interest expense of $20,833 was paid through the issuance of 26,051 shares of our common stock resulting in an aggregate issuance of 776,051 shares of common stock.VeruTek-Nevada also issued common stock purchase warrants to purchase 776,051 shares of common stock exercisable at $1.20 per share. VeruTEK-Delaware was organized as a Delaware Corporation on February 1, 2006. VeruTEK-Delaware was formed to develop and commercialize new technologies in the field of environmental remediation. VeruTEK-Delaware provides technical and consulting services to clients to resolve complex environmental remediation matters at a wide range of waste sites, principally by combining surfactant and oxidant chemistries. VeruTEK-Delaware reported a net loss of approximately $4.2 millionfor the year ended December 31, 2006 and an unaudited net loss for the nine months ended September 30, 2007 ofapproximately$4.9 million.VeruTEK-Delaware has traditionally suffered operating losses and negative cash flows from operations since inception and, at September 30, 2007, VeruTEK-Delaware had an accumulated deficit of approximately $9.2 million. Our principal executive offices are located at 65 West Dudley Town Road, Suite 100, Bloomfield, CT06002. Our telephone number is (860) 242-9800. 3 The Offering Common stock outstanding before the offering 21,784,175 shares. Common stock offered by selling stockholders Up to 4,079,602 shares which includes (i) up to 1,685,000 shares issuable upon conversion of Secured Convertible Notes; (ii) 1,618,551 shares issuable upon the exercise of warrants and (iii)776,051 shares of common stock. Common stock to be outstanding after the offering Up to23,714,392 shares which assumed the conversion of all shares of Secured Convertible Notes and the exercise of all common stock warrants. Use of proceeds We will not receive any proceeds from the sale of the common stock. See "Use of Proceeds" for a complete description. Risk Factors The purchase of our common stock involves a high degree of risk. You should carefully review and consider "Risk Factors" beginning on page 5. OTC Bulletin Board Symbol VTKT Forward-Looking Statements This prospectus contains forward-looking statements that address, among other things, our strategy to develop our business, projected capital expenditures, liquidity, and our development of additional revenue sources. The forward-looking statements are based on our current expectations and are subject to risks, uncertainties and assumptions. We base these forward-looking statements on information currently available to us, and we assume no obligation to update them. Our actual results may differ materially from the results anticipated in these forward-looking statements, due to various factors. The above information regarding common stock to be outstanding after the offering is based on 21,784,175 shares of common stock outstanding as of December 4, 2007 and assumes the subsequent conversion of our Secured Convertible Notes and exercise of warrants by our selling stockholders. The number of shares underlying the Secured Convertible Notes and warrants represents 13.2% of our outstanding shares. Shares of common stock issuable in connection with the following transactions are being registered pursuant to the registration statement of which this prospectus forms a part. Bridge Loan On January 4, 2007, VeruTEK-Delaware raised $600,000 through the issuance of convertible debt to accredited investors (the “Bridge Loan”). On May 9, 2007, upon acquiring VeruTEK-Delaware, the Bridge Loan, including interest, was converted into776,051 shares of our common stock. In addition, we issued common stock purchase warrants to purchase776,051 shares of common stock exercisable at $1.20 per share (the “Bridge Warrants”). The Bridge Warrants are exercisable for a period of five years for cash only. We granted the bridge investors piggyback registration rights. 4 May 2007 Financing On May 9, 2007, we received gross proceeds of approximately $1,685,000 (the “May 2007 Financing”) in connection with the financing from Nite Capital Master, Ltd., Meadowbrook Opportunity Fund LLC, Joel Appel, Icon Capital Partners, LP, Redwood Investment Capital, LP, Jack Herchenbach, Mark Munson and Thomas S. Perakos Living Trust (the “May 2007 Investors”). Pursuant to a Securities Purchase Agreement entered into with the May 2007 Investors, we sold a 6% Secured Convertible Note (the “May 2007 Note”) and a warrant (the “May 2007 Warrant”). The May 2007 Notes are convertible under certain conditions into shares of our common stock (the “Common Stock”). The May 2007 Warrants issued to each May 2007 Investor will entitle the holder thereof to purchase a number of shares of Common Stock equal to 50% of the number of shares of Common Stock into which the Note purchased by such May 2007 Investor is convertible.There are 1,685,000 shares issuable upon conversion of Secured Convertible Notes and 842,500 shares issuable upon the exercise of warrants.The “Exercise Price” for the May 2007 Warrants is $1.20 per share, subject to adjustment.If we reverse or forward split the common stock, including any stock dividend, , the Exercise Price in effect immediately prior to such action will be proportionately reduced or increased and the number of Warrant Shares will be proportionately reduced or increased as applicable. The conversion price for the May 2007 Notes is $1.00 per share, subject to adjustment. If we issue or sell any shares of Common Stock or Common Stock equivalents for a consideration per share (the “New Issuance Price”) less than a price equal to the Conversion Price, the Conversion Price then in effect shall be reduced to an amount equal to the New Issuance Price. Further, if we reverse or forward split the common stock, including any stock dividend, the Conversion Price in effect immediately prior to such action will be proportionately reduced or increased and the number of Conversion Shares will be proportionately reduced or increased as applicable The shares of Common Stock into which the May 2007 Notes are convertible are referred to herein as “Conversion Shares” and the shares of Common Stock into which the May 2007 Warrants are exercisable are referred to herein as the “Warrant Shares”. The May 2007 Notes bear interest at 6%, mature two years from the date of issuance, and are convertible into our common stock, at the investors' option, at $1.00 per share. The full principal amount of the May 2007 Notes is due upon default. In addition, we have granted the May 2007 Investors a security interest in substantially all of our assets. After commissions and expenses, we received net proceeds of approximately $1,500,000 from the May 2007 Financing. In connection with the May 2007 Financing, we entered into a Registration Rights Agreement with the May 2007 Investors. The Registration Rights Agreement provides in part that we shall prepare and file on or before the Filing Deadline (as defined below) a registration statement prepared in compliance with the Securities Act of 1933 and covering the Conversion Shares and Warrant Shares equal to one hundred and fifty percent (150%) of the number of shares of Common Stock issuable upon conversion of the May 2007 Notes and exercise of the May 2007 Warrants. The “Filing Deadline” is the 60 th day following the closing date. In the event that we fail to file a registration statement by the Filing Deadline, if sales of the Note Shares and Warrant Shares cannot be made pursuant to the registration statement after it has been declared effective or we are required to file an amendment or supplement with certain timing exceptions, then we are required to make cash payments to each holder equal to 2% of the purchase price for each 30 day period.However, we are entitled to suspend our filing and effective deadline for a period of 10 consecutive business days under certain circumstances.We did not file our registration statement until July 20, 2007 which was not within the 60 day period allowed under the registration rights agreement.We believe we are entitled to suspend the filing of such registration period and, as a result, do not owe a cash penalty in accordance with the registration rights agreement.Further, pursuant to the registration rights agreement, if we determine that the full amount of shares under the May 2007 Notes and May 2007 Warrants may not be registered, then we may register such shares on a later registration statement and are not obligated to pay any penalty resulting from such share reduction or any related delay. The May 2007 Investors have contractually agreed to restrict its ability to convert its securities and receive shares of our common stock such that the number of shares of our common stock held by it and its affiliates after such conversion does not exceed 9.99% of our then issued and outstanding shares of common stock. 5 RISK FACTORS You should carefully consider the risks described below as well as other information provided to you in this document, including information in the section of this document entitled “Information Regarding Forward Looking Statements.” The risks and uncertainties described below are not the only ones facing the Company. Additional risks and uncertainties not presently known to us or that we currently believes are immaterial may also impair our business operations. If any of the following risks actually occur, our businesses, financial condition or results of operations could be materially adversely affected, the value of our common stock could decline, and you may lose all or part of your investment. Risks Related to Our Business Our substantial indebtedness could adversely affect our financial condition. We have substantial debt and, in turn, substantial debt service requirements. Our ability to make payments on our convertible notes due 2009 and any future indebtedness we may incur depends on our ability to generate sufficient cash flow. We cannot assure you that: • our business will generate sufficient cash flow from operations to service our indebtedness; • future borrowings or proceeds from equity issuances will be available in an amount sufficient to enable us to pay our indebtedness on or before the maturity date of such indebtedness; or • we will be able to refinance any of our indebtedness on commercially reasonable terms, if at all. Factors beyond our control may affect our ability to service our indebtedness. These factors include those discussed in this “Risk Factors” section. If, in the future, we cannot generate sufficient cash flow from our operations to meet our debt service obligations, we may need to refinance our debt, obtain additional financing, issue equity or sell assets, which we may not be able to do on commercially reasonable terms, if at all, and which we may be prohibited from doing under the terms of our indebtedness. We cannot assure you that our business will generate cash flow, or that we will be able to obtain funding, sufficient to satisfy our debt service obligations. Our inability to generate cash flow or obtain funding sufficient to satisfy our debt service obligations could materially and adversely affect our financial condition. Our limited operating history makes it difficult for us to evaluate our future business prospects and make decisions based on those estimates of our future performance . Although our management team has been engaged in the field of environmental remediation for an extended period of time, VeruTEK-Delaware did not begin operations of its current business concept until February 1, 2006. Further, we have only recently completed the acquisition of VeruTEK-Delaware. We have a limited operating history in our current combined form, which makes it difficult to evaluate our business on the basis of historical operations.As a consequence, it is difficult, if not impossible, to forecast our future results based upon our historical data. Reliance on the historical results of our acquisition targets may not be representative of the results we will achieve, particularly in our combined form. Because of the uncertainties related to our lack of historical operations, we may be hindered in our ability to anticipate and timely adapt to increases or decreases in sales, revenues or expenses. If we make poor budgetary decisions as a result of unreliable historical data, we could be less profitable or incur losses, which may result in a decline in our stock price. Our results of operations have not been consistent, and we may not be able to achieve profitability. We incurred a net loss of approximately $4.2 million for the year ended December 31, 2006 and a net loss of approximately $5.0 millionfor the nine months ended September 30, 2007. Our management believes that our current business plan will be successful and that we believe we will be able to limit our losses; however, our business plan is speculative and unproven. There is no assurance that we will be successful in executing our business plan or that even if we successfully implement our business plan, that we will be able to curtail our losses now or in the future. If we incur significant operating losses, our stock price may decline, perhaps significantly. There is substantial doubt about our ability to continue as a going concern as a result of our working capital deficiency, sustained net loss, the violation of certain terms of our revolving credit facility and the fact that three customers represent 100% of our sales and if we are unable to generate significant revenue or alternative financing we may be required to cease or curtail our operations. As shown in the accompanying financial statements, we have a working capital deficiency of approximately $3.3 million as of the period ended September 30, 2007 and have an accumulated deficit of approximately $9.2 million at September 30, 2007.The working capital deficiency is largely affected by the $2 million derivative instrument liability that we do not expect to be settled with cash. As is typical with early stage growth companies, these losses are largely a result of business development expenses as well as investment in infrastructure for growing our business and operations.We are also not in compliance with certain provisions of its term note with its bank which provides the bank with the right to demand repayment.In addition, our revolving credit facility with our bank expired on May 25, 2007 and all amounts owedwere repaid. We are pursuing a replacement facility and other potential sources of funding with other financial institutions of which there is no guarantee that we will be successful in obtaining such financing. Further, we have three customers that accounted for one hundred percent of our revenues for the period from February 1, 2006 (inception) through December 31, 2006.These factors raise substantial doubt about our ability to continue as a going concern.The financial statements do not include adjustments that might result from the outcome of this uncertainty and if we are unable to generate significant revenue or alternative financing we may be required to cease or curtail our operations.If we do not secure additional projects for full scale environmental remediation of sufficient size and profitability or if we do not secure additional funding from other sources, we estimate current funding will sustain our operations through March of 2008. We are dependent upon three customers and if we are to loseany one of our customers we may be forced to cease operations. We have three customers that accounted for one hundred percent of our revenues for the period from February 1, 2006 (inception) through December 31, 2006.If we are unable to develop additional customers or lose one of our existing customer our operations may be severely impacted and we may be forced to cease operations. 6 Our management has limited experience in managing the day to day operations of a public company and, as a result, we may incur additional expenses associated with the management of our company. Our acquisition of VeruTEK-Delaware has only just occurred on May 9, 2007. Following the acquisition of VeruTEK-Delaware, the management team, consisting of John Collins, George Hoag, and Mike Vagnini, is responsible for the operations and reporting of the combined company. The requirements of operating as a small public company are new to the management team and the employees as a whole. This may require us to obtain outside assistance from legal, accounting, investor relations, or other professionals that could be more costly than planned. We may also be required to hire additional staff to comply with additional SEC reporting requirements and compliance under the Sarbanes-Oxley Act of 2002 not previously required as a private company prior to the acquisition of VeruTEK-Delaware. Our failure to comply with reporting requirements and other provisions of securities laws could negatively affect our stock price and adversely affect our results of operations, cash flow and financial condition. Operating as a small public company also requires us to make projections about future operating results and to provide forecast guidance to the public markets. We have limited experience as a management team in the combined company with dealing with the public markets and as a result our projections may not be made timely or set at expected performance levels and could materially affect the price of our stock. Any failure to meet published projections that adversely affect our stock price could result in losses to investors, shareholder lawsuits or other litigation, sanctions or restrictions issued by the SEC or the exchange upon which the combined company's stock is traded. While we believe that we currently have adequate internal control over financial reporting, we are exposed to risks from recent legislation requiring companies to evaluate internal control over financial reporting. Section 404 of the Sarbanes-Oxley Act of 2002 ("Section 404")requires our management to report onthe operating effectiveness of the Company's Internal Controls over financial reporting for the year ended December 31, 2007. Carlin, Charron & Rosen, LLP, our independent registered public accounting firm, will be required to attest to the effectiveness of our internal control over financial reporting beginning with the year ended December 31, 2008. We must establish an ongoing program to perform the system and process evaluation and testing necessary to comply with these requirements. We expect that the cost of this program will require us to incur expenses and to devote resources to Section 404 compliance on an ongoing basis. 7 It is difficult for us to predict how long it will take to completeManagement's assessment of the effectiveness ofourinternal control over financial reporting for each year and to remediate any deficiencies in our internal control over financial reporting. As a result, we may not be able to complete the assessment and process on a timely basis. In the event that our Chief Executive Officer, Chief Financial Officer or independent registered public accounting firm determine that our internal control over financial reporting is not effective as defined under Section 404, we cannot predict how regulators will react or how the market prices of our shares will be affected. We are dependent on the environmental remediation industry, which has experienced volatility in capital spending. We derive the majority of our revenues from sales of products and services to the environmental remediation industry. Purchases of our services may be deferred as a result of many factors including mergers and acquisitions, regulatory decisions, weather conditions, rising interest rates, clean-up specific financial situations and general economic downturns. In the future, we may experience variability in operating results, on both an annual and a quarterly basis, as a result of these factors. Environmental remediation industry sales cycles can be lengthy and unpredictable, which can cause delays in purchasing and variability to our financial projections and could adversely affect results of operations. Sales cycles with customers in the environmental remeditation industry are generally long and unpredictable due to political influences, customers’ budgeting, purchasing, regulatory processes and that can take longer that expected to complete. Our waste customers typically issue requests for quotes and proposals, establish evaluation committees, review different technical options with vendors, analyze performance and cost/benefit justifications and perform a regulatory review, in addition to applying the normal budget approval process within a waste company. Delays in completing these processes can cause delays in purchasing and variability to our financial projections and could adversely affect results of operations. We face competitive pressures from a variety of companies in the markets we serve which may have an adverse effect on our operating results. We are a small company in a highly competitive market. Some of our present and potential competitors have, or may have, substantially greater financial, marketing, technical or manufacturing resources, and in some cases, greater name recognition and experience than we have. Some competitors may enter markets we serve and sell products at low prices in order to obtain market share. Our competitors may be able to respond more quickly to new or emerging technologies and changes in customer requirements. They may also be able to devote greater resources to the development, promotion and sale of their products and services than we can. Current and potential competitors may make strategic acquisitions or establish cooperative relationships among themselves or with third parties that enhance their ability to address the needs of our prospective customers. It is possible that new competitors or alliances among current and new competitors may emerge and rapidly gain significant market share. Other companies may also produce products that are equal or superior to our products, which could reduce our market share, reduce our overall sales and require us to invest additional funds in new technology development. Our technology is new and we have secured only one relatively smallproject for the full scale remediation of a contaminated environmental site. We may face competition from other environmental remediation firms with alternative technologies that will be less costly to the client and result in our inability to secure projects or result in our inability to secure such projects at acceptable profit margins. If we cannot compete successfully against current or future competitors, this will have a material adverse effect on our business, financial condition, results of operations and cash flow. 8 Our financial forecasts may not be achieved as a result of the unpredictability of customer buying patterns, which could make our stock price more volatile. We do not maintain significant levels of backlog. Revenue in any year or quarter is dependent, in significant part, on contracts entered into or orders booked and shipped in that period. The risk of quarterly fluctuations in operation results is increased by the fact that a significant portion of our quarterly net revenue has historically been generated during the last month of each fiscal quarter. Many customers negotiate contracts near the end of each quarter. Due to these end-of-period buying patterns, forecasts may not be achieved, either because expected sales are delayed or do not occur or because they occur at lower prices or on terms that are less favorable to us. In addition, fluctuations may be caused by a number of other factors, including: · the timing and volume of customer orders and customer cancellations; · a change in our revenue mix of products and services and a resulting change in the gross margins; · the timing and amount of our expenses; · the introduction of competitive products by existing or new competitors; · reduced demand for any given product; · quarterly seasonality of customer buying patterns due to budget cycles, holidays and vacation patterns; and · the market’s transition to new technologies. Due to these factors, forecasts may not be achieved, either because expected revenues do not occur or because they occur at lower prices, at later times, or on terms that are less favorable to us. In addition, these factors increase the chances that our results could diverge from the expectations of investors and analysts. If so, the market price of our stock would likely decrease and may result in shareholder lawsuits. We need to manage growth in operations to maximize our potential growth and achieve our expected revenues and our failure to manage growth will cause a disruption of our operations resulting in the failure to generate revenue. In order to maximize potential growth in our current and potential markets, we believe that we must expand our manufacturing, sales and marketing operations. This expansion will place a significant strain on our management team and our operational, accounting, and information systems. We expect that we will need to continue to improve our financial controls, operating procedures, and management information systems. We will also need to effectively hire, train, motivate, and manage our employees. Our failure to properly manage our growth could disrupt our operations and ultimately prevent us from generating the revenues we expect. 9 If we are not able to implement our strategies in achieving our business objectives, our business operations and financial performance may be adversely affected. Our business plan is based on circumstances currently prevailing and the assumptions that certain circumstances will or will not occur, as well as the inherent risks and uncertainties involved in various stages of development. However, there is no assurance that we will be successful in implementing our strategies or that our strategies, even if implemented, will lead to the successful achievement of our objectives. If we are not able to successfully implement our strategies, our business operations and financial performance may be adversely affected. If we need additional capital to fund our growth, we may not be able to obtain sufficient capital and may be forced to limit the scope of our operations. In connection with our growth strategies, we may experience increased capital needs and accordingly, we may not have sufficient capital to fund our future operations without additional capital investments. Our capital needs will depend on numerous factors, including the following: · our profitability; · the release of competitive products by our competition; · the level of our investment in research and development; and · the amount of our capital expenditures, including acquisitions. We cannot assure you that we will be able to obtain capital in the future to meet our needs. At March 31, 2007, we had a $350,000 revolving credit facility and a term note with an original principal amount of $82,500 with Webster Bank (the “Facility” and “Term Note,” respectively). We have utilized $349,407 under the Facility which has been terminated. If we cannot obtain additional funding, we may be required to: · limit our investments in research and development; · limit our marketing efforts; and · decrease or eliminate capital expenditures. Such reductions could materially adversely affect our business and our ability to compete. Even if we do find a source of additional capital, we may not be able to negotiate terms and conditions for receiving the additional capital that are acceptable to us. Any future capital investments could dilute or otherwise materially and adversely affect the holdings or rights of our existing shareholders. In addition, new equity or convertible debt securities issued by us to obtain financing could have rights, preferences and privileges senior to our common stock. We cannot give you any assurance that any additional financing will be available to us, or if available, will be on terms favorable to us. 10 We depend on our ability to develop and release new products from development in a timely and consistent manner. Our remediation products are not yet released from development and available for sale. Our products and services require additional and continuing development to become competitive with our competitive products and services. We expect to continue to make, substantial investments in technology development. Our future success will depend, in part, on our ability to continue to provide new competitive products and services and to enhance and sustain our existing products and services. This product development will require continued investment in order to maintain and grow our market position. We may experience unforeseen problems in the development or performance of our technologies or products. In addition, we may not meet our product development schedules. Finally, we may not achieve market acceptance of our new products and solutions. These factors could materially affect our ability to forecast operations and negatively affect our stock price, results of operations, cash flow and financial condition. Our technology may have defects and errors that could lead to a loss of revenues or product liability claims. Our products and services use complex development technologies and may contain defects, especially when first introduced or when new technologies are released. Despite laboratory testing, we may not detect errors in our new products or technologiies until after we have commenced commercial implementation. If defects and errors are discovered after commercial implementation of either new products or technologies: · potential customers may delay purchases; · customers may react negatively, which could reduce future sales; · our reputation in the marketplace may be damaged; · we may have to defend product liability claims; · we may be required to indemnify our customers, clients or others; · we may incur additional service and warranty costs; and · we may have to divert additional development resources to correct the defects, which may result in the delay of new product implementations. If any or all of the foregoing occur, we may lose revenues, incur higher operating expenses and lose market share, any of which could severely harm our financial condition and operating results. We are subject to regulatory compliance and we may incur substantial expenses in complying with these regulations We are subject to various governmental regulations including those related to occupational safety and health, labor and wage practices and regulations regarding the performance of certain engineering services. Failure to comply with current or future regulations could result in the imposition of substantial fines, suspension of production, alteration of our production processes, cessation of operations or other actions, which could materially and adversely affect our business, financial condition and results of operations. Our operating results may be adversely affected by the uncertain geopolitical environment and unfavorable factors affecting economic and market conditions. Adverse factors affecting economic conditions worldwide have contributed to a general inconsistency in environmental remediation spending and may continue to adversely impact our business, resulting in: · Reduced demand for our products as a result of a decrease in spending by our customers and potential customers; · Increased price competition for our products and services; and · Higher overhead costs as a percentage of revenues. 11 Terrorist and military actions may continue to put pressure on economic conditions. If such an attack should occur or if the economic and market conditions in the United States deteriorate as a result of a terrorist attack, we may experience a material adverse impact on our business, operating results, and financial condition as a consequence of the above factors or otherwise. Stockholders may experience significant dilutions if future equity offerings are used to fund operations or acquire complimentary businesses. If future operations or acquisitions are financed through the issuance of equity securities, stockholders could experience significant dilution. In addition, securities issued in connection with future financing activities or potential acquisitions may have rights and preferences senior to the rights and preferences of our common stock. We expect to establish an incentive stock award plan for management and employees. If an incentive stock award plan is approved by shareholders, we expect to grant options to purchase shares of our common stock to our directors, employees and consultants and we will grant additional options in the future. The issuance of shares of our common stock upon the exercise of these options may result in dilution to our stockholders. We may have difficulty defending our intellectual property rights from infringement resulting in lawsuits requiring us to devote financial and management resources that would have a negative impact on our operating results. We regard our service marks, trademarks, trade secrets, patents and similar intellectual property as critical to our success. We rely on trademark, patent and trade secret law, as well as confidentiality and license agreements with certain of our employees, customers and others to protect our proprietary rights. No assurance can be given that our patents and licenses will not be challenged, invalidated, infringed or circumvented, or that our intellectual property rights will provide competitive advantages to us. If we lose the services of any of our key personnel, including our Chief Executive Officer, Chief Financial Officer and Director of Research and Development our business may suffer. We are dependent on our key officers, including Chief Executive Officer, Chief Financial Officer and Director of Research and Development, our directors, and our key employees in our technology, finance, sales and marketing operations. Our business could be negatively impacted if we were to lose the services of one or more of these persons. Our executive officers, board of directors and key employees are crucial to our business, and we may not be able to recruit, integrate and retain the personnel we need to succeed. Our success depends upon a number of key management, sales, technical and other critical personnel, including our executive officers, the Board of Directors and key employees. The loss of the services of any key personnel, or our inability to attract, integrate and retain highly skilled technical, management, sales and marketing personnel could result in significant disruption to our operations, including the timeliness of new product introductions, success of product development and sales efforts, quality of customer service, and successful completion of our initiatives, including growth plans and the results of our operations. Any failure by us to find suitable replacements for our key senior management may be disruptive to our operations. Competition for such personnel in the technology industries is intense, and we may be unable to attract, integrate and retain such personnel successfully. Our bylaws provide that we may indemnify ourofficers and directors which may result in significant expenditures for our company, which may further exacerbate our losses. Our Bylaws provide that we may indemnify our directors, officers, employees, and agents to the fullest extent permitted by Nevada law. We will also bear the expenses of such litigation for any of our directors, officers, employees, or agents. This indemnification policy could result in substantial expenditures which we may be unable to recoup. The issuance of shares upon conversion of the Secured Convertible Notes and exercise of outstanding warrants issued to the investors may cause immediate and substantial dilution to our existing stockholders. The issuance of shares upon conversion of the Secured Convertible Notes and exercise of warrants may result in substantial dilution to the interests of other stockholders since the investor may ultimately convert and sell the full amount issuable on conversion. Although the investors may not convert or exercise their Secured Convertible Notes and common stock purchase warrants if such conversion would cause them to own more than 9.99% of our outstanding common stock, this restriction does not prevent the investor from converting and/or exercising some of their holdings and then converting the rest of their holdings. In this way, the investor could sell more than their limit while never holding more than this limit. 12 SPECIFIC RISKS RELATING TO OUR COMMON STOCK We have not paid dividends in the past and do not expect to pay dividends in the future. Any return on investment may be limited to the value of our common stock. We have never paid cash dividends on our common stock and do not anticipate paying cash dividends in the foreseeable future. The payment of dividends on our common stock will depend on earnings, financial condition and other business and economic factors affecting it at such time as the board of directors may consider relevant. If we do not pay dividends, our common stock may be less valuable because a return on your investment will only occur if its stock price appreciates. There is a limited market for our common stock which may make it more difficult to dispose of your stock. Our common stock is currently quoted on the Over the Counter Bulletin Board under the symbol "VTKT". There is a limited trading market for our common stock. Accordingly, there can be no assurance as to the liquidity of any markets that may develop for our common stock, the ability of holders of our common stock to sell our common stock, or the prices at which holders may be able to sell our common stock. A sale of a substantial number of shares of our common stock may cause the price of our common stock to decline. If our stockholders sell substantial amounts of our common stock in the public market, the market price of our common stock could fall. These sales also may make it more difficult for us to sell equity or equity-related securities in the future at a time and price that we deem reasonable or appropriate. Stockholders who have been issued shares in the Acquisition will be able to sell their shares pursuant to Rule 144 under the Securities Act of 1933, beginning one year after the stockholders acquired their shares. Our common stock is subject to the "Penny Stock" rules of the SEC and the trading market in our securities is limited, which makes a transaction in our stock cumbersome and may reduce the value of an investment in our stock. The SEC has adopted Rule 3a51-1 which establishes the definition of a "penny stock," for the purposes relevant to us, is any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, Rule 15g-9 requires: · that a broker or dealer approve a person's account for transactions in penny stocks; and · the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: · obtain financial information and investment experience objectives of the person; and · make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the SEC relating to the penny stock market, which, in highlight form: · sets forth the basis on which the broker or dealer made the suitability determination; and · that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Generally, brokers may be less willing to execute transactions in securities subject to the "penny stock" rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. 13 USE OF PROCEEDS This prospectus relates to shares of our common stock that may be offered and sold from time to time by selling stockholders. We will receive no proceeds from the sale of shares of common stock in this offering. However, we will receive proceeds from the exercise, if any, of the warrants owned by the selling stockholders. 14 SELLING SECURITY HOLDERS The table below sets forth information concerning the resale of the shares of common stock by the selling securityholders. We will not receive any proceeds from the resale of the common stock by the selling securityholders. We will receive proceeds from the exercise of the warrants. Assuming all the shares registered below are sold by the selling securityholders, only Nite Capital Master, Ltd. will continue to own any shares of our common stock. The following table also sets forth the name of each person who is offering the resale of shares of common stock by this prospectus, the number of shares of common stock beneficially owned by each person, the number of shares of common stock that may be sold in this offering and the number of shares of common stock each person will own after the offering, assuming they sell all of the shares offered. None of the selling securityholders have held any position or office or had any other material relationship with us or any of our predecessors or affiliates within the past three years. Name of Selling Stockholder Total Shares Held Including Shares Issuable Upon Full Conversion and/or exercise(3) Total Percentage of Outstanding Shares Assuming Full Conversion and/or exercise (3) Shares of Common Stock Included in Prospectus (3) Beneficial Ownership Before Offering (1)(2) Percentage of Common Stock Before Offering (1)(2) Beneficial Ownership After the Offering(4) Percentage of Common Stock Owned After Offering(4) Nite Capital Master, Ltd. (5) 2,088,275 9.21% 900,000 2,088,275 9.21% 1,188,275 5.75% Meadowbrook Opportunity Fund LLC (6) 750,000 3.33% 750,000 750,000 3.33% Joel Appel (7) 375,000 1.69% 375,000 375,000 1.69% Icon Capital Partners LP (8) 150,000 * 150,000 150,000 * Redwood Investment Capital, LP (9) 150,000 * 150,000 150,000 * Jack Herchenbach (10) 37,500 * 37,500 37,500 * Mark Munson (11) 15,000 * 15,000 15,000 * Thomas S. Perakos living Trust (12) 150,000 * 150,000 150,000 * Elizabeth L. Lozier (13) 64,672 * 64,672 64,672 * Karen D. Weaver (14) 25,870 * 25,870 25,870 * John L. Wren(15) 77,606 * 77,606 77,606 * * Isaac Lebow(16) 64,672 * 64,672 64,672 * * Harry Kraiza, Jr. (17) 38,804 * 38,804 38,804 * Peter H. Shaddock, Jr. (18) 64,672 * 64,672 64,672 * James C. Bardwill (19) 194,012 * 194,012 194,012 * Peter H. Shaddock (20) 129,342 * 129,342 129,342 * 15 NuWay Tobacco Co. (21) 776,042 3.50% 776,042 776,042 3.50% Douglas M. Dunnan (22) 64,672 * 64,672 64,672 * Gregory Seifert (23) 51,738 * 51,738 51,738 * Total 4,079,602 * Less than one percent. (1) These columns represent the aggregate maximum number and percentage of shares that the selling stockholders can own at one time. (2) The number and percentage of shares beneficially owned is determined in accordance with Rule 13d-3 of the Securities Exchange Act of 1934, and the information is not necessarily indicative of beneficial ownership for any other purpose. Under such rule, beneficial ownership includes any shares as to which the selling stockholders has sole or shared voting power or investment power and also any shares, which the selling stockholders has the right to acquire within 60 days. The percentage of shares owned by each selling stockholder is based on a total outstanding number of21,784,175 as of December 4, 2007. (3) The selling stockholders that participated in the Financing have contractually agreed to restrict its ability to convert its Secured Convertible Notes or exercise their warrants and receive shares of our common stock such that the number of shares of common stock held by them in the aggregate and their affiliates after such conversion or exercise does not exceed 9.99% of the then issued and outstanding shares of common stock as determined in accordance with Section 13(d) of the Exchange Act. (4) Assumes that all securities registered will be sold. (5) Shares being registered represent (i) 600,000 shares issuable upon the conversion of the Secured Convertible Notes and (ii) 300,000 shares issuable upon the exercise of the Common Stock Purchase Warrants, exercisable at $1.20 per share.Keith Goodman has voting control and investment discretion over the shares of common stock held by the selling stockholder. (6) Shares being registered represent (i) 500,000 shares issuable upon the conversion of the Secured Convertible Notes and (ii) 250,000 shares issuable upon the exercise of the Common Stock Purchase Warrants, exercisable at $1.20 per share.Michael Riggins has voting control and investment discretion over the shares of common stock held by the selling stockholder. (7) Shares being registered represent (i) 250,000 shares issuable upon the conversion of the Secured Convertible Notes and (ii) 125,000 shares issuable upon the exercise of the Common Stock Purchase Warrants, exercisable at $1.20 per share. (8) Shares being registered represent (i) 100,000 shares issuable upon the conversion of the Secured Convertible Notes and (ii) 50,000 shares issuable upon the exercise of the Common Stock Purchase Warrants, exercisable at $1.20 per share.Adam Cabibi has voting control and investment discretion over the shares of common stock held by the selling stockholder.Icon Capital Partners LP is an affiliate of a broker dealer.Icon Capital Partners LP purchased the securities being registered herewith in the ordinary course of business and at the time of purchase Icon Capital Partners LP had no agreements or understandings, directly or indirectly, with any person to distribute the securities . (9) Shares being registered represent (i) 100,000 shares issuable upon the conversion of the Secured Convertible Notes and (ii) 50,000 shares issuable upon the exercise of the Common Stock Purchase Warrants, exercisable at $1.20 per share.Michael Riggins has voting control and investment discretion over the shares of common stock held by the selling stockholder. (10) Shares being registered represent (i) 25,000 shares issuable upon the conversion of the Secured Convertible Notes and (ii) 12,500 shares issuable upon the exercise of the Common Stock Purchase Warrants, exercisable at $1.20 per share. (11) Shares being registered represent (i) 10,000 shares issuable upon the conversion of the Secured Convertible Notes and (ii) 5,000 shares issuable upon the exercise of the Common Stock Purchase Warrants, exercisable at $1.20 per share. 16 (12) Shares being registered represent (i) 100,000 shares issuable upon the conversion of the Secured Convertible Notes and (ii)50,000shares issuable upon theexercise of the Common Stock Purchase Warrants, exercisable at $1.20 per share.Thomas S. Perakos has voting control and investment discretion over the shares of common stock held by the selling stockholder. (13) Shares being registered represent (i) 32,336 shares and (ii) 32,336 shares issuable upon the exercise of the Common Stock Purchase Warrants, exercisable at $1.20 per share. (14) Shares being registered represent (i) 12,935 shares and (ii) 12,935 shares issuable upon the exercise of the Common Stock Purchase Warrants, exercisable at $1.20 per share. (15) Shares being registered represent (i)38,803 shares and (ii)38,803 shares issuable upon the exercise of the Common Stock Purchase Warrants, exercisable at $1.20 per share. (16) Shares being registered represent (i)32,336 shares and (ii) 32,336 shares issuable upon the exercise of the Common Stock Purchase Warrants, exercisable at $1.20 per share. (17) Shares being registered represent (i)19,402 shares and (ii)19,402 shares issuable upon the exercise of the Common Stock Purchase Warrants, exercisable at $1.20 per share. (18) Shares being registered represent (i)32,336 shares and (ii)32,336 shares issuable upon the exercise of the Common Stock Purchase Warrants, exercisable at $1.20 per share. (19) Shares being registered represent (i)97,006 shares and (ii)97,006 shares issuable upon the exercise of the Common Stock Purchase Warrants, exercisable at $1.20 per share. (20) Shares being registered represent (i)64,671 shares and (ii)64,671 shares issuable upon the exercise of the Common Stock Purchase Warrants, exercisable at $1.20 per share. (21) Shares being registered represent (i)388,021 shares and (ii)388,021 shares issuable upon the exercise of the Common Stock Purchase Warrants, exercisable at $1.20 per share.Charles B. Shepherd andJean E. Shepherd havevoting control and investment discretion over the shares of common stock held by the selling securityholder. (22) Shares being registered represent (i)32,336 shares and (ii)32,336 shares issuable upon the exercise of the Common Stock Purchase Warrants, exercisable at $1.20 per share. (23) Shares being registered represent (i) 25,869 shares and (ii) 25,869 shares issuable upon the exercise of the Common Stock Purchase Warrants, exercisable at $1.20 per share. The following is a description of the selling securityholders relationship to us and how each the selling securityholders acquired the shares to be sold in this offering: Bridge Financing On January 4, 2007, VeruTEK-Delaware raised $600,000 through the issuance of convertible debt to accredited investors (the “Bridge Loan”). On May 9, 2007, upon acquiring VeruTEK-Delaware, the Bridge Loan, including interest, was converted into776,051 shares of our common stock. In addition, we issued common stock purchase warrants to purchase776,051 shares of common stock exercisable at $1.20 per share (the “Bridge Warrants”). The Bridge Warrants are exercisable for a period of five years for cash only. We granted the bridge investors piggyback registration rights. May 2007 Financing On May 9, 2007, we received gross proceeds of approximately $1,685,000 (the “May 2007 Financing”) in connection with the financing from Nite Capital Master, Ltd., Meadowbrook Opportunity Fund LLC, Joel Appel, Icon Capital Partners, LP, Redwood Investment Capital, LP, Jack Herchenbach, Mark Munson and Thomas S. Perakos Living Trust (the “May 2007 Investors”). Pursuant to a Securities Purchase Agreement entered into with the May 2007 Investors, we sold a 6% Secured Convertible Note (the “May 2007 Note”) and a warrant (the “May 2007 Warrant”). 17 The May 2007 Notes are convertible under certain conditions into shares of our common stock (the “Common Stock”). The May 2007 Warrants issued to each May 2007 Investor will entitle the holder thereof to purchase a number of shares of Common Stock equal to 50% of the number of shares of Common Stock into which the Note purchased by such May 2007 Investor is convertible. The “Exercise Price” for the May 2007 Warrants is $1.20 per share, subject to adjustment as provided therein. The conversion price for the May 2007 Notes is $1.00 per share, subject to adjustment as provided therein. The shares of Common Stock into which the May 2007 Notes are convertible are referred to herein as “Conversion Shares” and the shares of Common Stock into which the May 2007 Warrants are exercisable are referred to herein as the “Warrant Shares”. The May 2007 Notes bear interest at 6%, mature two years from the date of issuance, and are convertible into our common stock, at the investors' option, at $1.00 per share. The full principal amount of the May 2007 Notes is due upon default. In addition, we have granted the May 2007 Investors a security interest in substantially all of our assets. After commissions and expenses, we received net proceeds of approximately $1,500,000 from the May 2007 Financing. In connection with the May 2007 Financing, we entered into Registration Rights Agreements, with the May 2007 Investors. The Registration Rights Agreement provides in part that we shall prepare and file on or before the Filing Deadline (as defined below) a registration statement prepared in compliance with the Securities Act of 1933 and covering the Conversion Shares and Warrant Shares equal to one hundred and fifty percent (150%) of the number of shares of Common Stock issuable upon conversion of the May 2007 Notes and exercise of the May 2007 Warrants. The “Filing Deadline” is the 60 th day following the closing date. In the event that we fail to file a registration statement by the Filing Deadline, if sales of the Note Shares and Warrant Shares cannot be made pursuant to the registration statement after it has been declared effective or we are required to file an amendment or supplement with certain timing exceptions, then we are required to make cash payments to each holder equal to 2% of the purchase price for each 30 day period. The May 2007 Investors have contractually agreed to restrict its ability to convert its securities and receive shares of our common stock such that the number of shares of our common stock held by it and its affiliates after such conversion does not exceed 9.99% of our then issued and outstanding shares of common stock. All of the above offerings and sales were deemed to be exempt under Rule 506 of Regulation D and/or Section 4(2) of the Securities Act of 1933, as amended. No advertising or general solicitation was employed in offering the securities. The offerings and sales were made to a limited number of persons, all of whom were accredited investors, business associates of our company or executive officers of our company, and transfer was restricted by our company in accordance with the requirements of the Securities Act of 1933. In addition to representations by the above-referenced persons, we have made independent determinations that all of the above-referenced persons were accredited or sophisticated investors, and that they were capable of analyzing the merits and risks of their investment, and that they understood the speculative nature of their investment. Furthermore, all of the above-referenced persons were provided with access to our Securities and Exchange Commission filings. Additional Disclosure Dollar Value of Shares of Common Stock Underlying the Convertible Notes and Warrants Registered for Resale in this Prospectus The total dollar value of the shares of common stock underlying the convertible notes and warrants that we have registered for resale (using the number of underlying securities that we have registered for resale and the market price per share for those securities on May 17, 2007, the initial date with trading activity followingthe closing of the merger): Transaction Shares of Common Stock Underlying the Derivative Securities Market Price at May 17, 2007 Dollar Value of Underlying Securities Bridge Warrants 776,051 $ 1.275 $ 989,465 May 2007 Notes 1,685,000 $ 1.275 $ 2,148,375 May 2007 Warrants 842,500 $ 1.275 $ 1,074,188 Total 3,303,551 $ 1.275 $ 4,212,028 18 Payments in Connection with the May 2007 Financing We have made and may be required to make interest and liquidated damages payments to the investors in the May 2007 Financing.The following is a tabular disclosure of the dollar amount of each such payment (including the value of any payments to be made in common stock, and excluding any repayment of principal) in connection with the May 2007 Financing that we have made or may be required to make to any selling shareholder, any affiliate of a selling shareholder, or any person with whom any selling shareholder has a contractual relationship regarding the transaction (including any interest payments, liquidated damages, payments made to “finders” or “placement agents” and any other payments or potential payments): Investor Payment Reference Date Amount May 2007 Investors Interest Payment July 1, 2007 $ 14,884 Interest Payment October 1, 2007 $ 25,837 Interest Payment January 1, 2008 $ 25,837 Interest Payment April 1, 2008 $ 25,837 May 2007 Financing Fees Shares issued to Galway May 9, 2007 $ 266,845 Shares issued to Lynden May 9, 2007 $ 615,797 Shares issued to Intaglio May 9, 2007 $ 123,160 Shares issued to Synergy Law May 9, 2007 $ 94,833 Shares issued to Nite Capital May 9, 2007 $ 86,319 Cash paid to Lynden May 9, 2007 $ 30,000 Cash paid to Galway May 9, 2007 $ 50,000 Cash paid to Synergy Law May 9, 2007 $ 30,000 Total payments that have been or may be required to be made in connection with the transaction through April 1, 2008 $ 1,389,349 The Net Proceeds realized by our company from the May 2007 Financing are as follows: Gross Proceeds $ 1,685,000 Less aggregate payments $ 1,389,349 Net Proceeds $ 295,651 Potential Total Profit to the Investors from the Sale of Common Stock underlying its Securities The potential gain (loss) toas a result of the conversion for of its securities is as follow: 19 Description of Securities held by Each SellingShareholder Market price per share of securities on May 17, 2007 Fixed conversion price per share of underlying securities on the date of sale of the securities Total possible shares underlying the securities Combined market price (market price per share * total possible shares) Total possible shares the selling shareholders may receive and combined conversion price of the total number of shares underlying the securities Total possible discount (premium) to market price as of the date of May 17, 2007 May 2007 Notes $ 1.275 $ 1.00 1,685,000 $ 2,148,375 $ 1,685,000 $ 463,375 May 2007 Warrants $ 1.275 $ 1.20 842,500 $ 1,074,188 $ 1,011,000 $ 63,188 Bridge Warrants $ 1.275 $ 1.20 776,051 $ 989,465 $ 931,261 $ 58,204 Potential Gross Proceeds: $ 4,212,028 Total Potential Cost Basis: 3,627,261 Total Possible Profit (Loss) to be Realized by Selling Shareholders: $ 584,767 Total of Possible Payments and Discounts as a Percentage of Net Proceeds The following information presents the sum of all possible payments and the total possible discounts to the market price of the shares underlying the May 2007 Notes as a percentage of the net proceeds to our company from the sale of the May 2007 Notes, as well as the amount of that resulting percentage averaged over the term of the May 2007 Notes. The percentage computation methodology utilized considers the following factors: · the gross proceeds paid or payable to our company in the Preferred 2007 Financing; · all payments that have been made or that may be required to be made by our company; · the resulting net proceeds to our company; and · the combined total possible profit to be realized by the investors as a result of any conversion discounts regarding the securities underlying the May 2007 Notes that are held by the May 2007 Investors or any affiliates of the May 2007 Investors. 20 Gross proceeds paid to the Company in the May 2007 Financing $ 1,685,000 All payments made or that may be may be required to be made by the Company $ 1,389,349 Net proceeds to issuer, as Gross proceeds are reduced by the total of all possible payments $ 295,651 Combined total possible profit to be realized as a result of any conversion discounts disclosed above $584,766 Percentage of the total amount of all possible payments divided by the net proceeds to the issuer from the sale of the May 2007 Notes 470 % Percentage of the total amount of all possible payments plus total possible discount to the market price of the shares underlying the convertible note divided by the net proceeds to the issuer from the sale of the May 2007 Notes (the “Proceeds Percentage”) 668 % The Proceeds Percentage averaged over the life of the Convertible Notes 334 % Relationship Between Shares Issued and Outstanding and Shares Held by Selling Stockholders The following tabular disclosure reflects: • the number of shares outstanding prior to May 2007 Financing that are held by persons other than the selling shareholders, affiliates of our company, and affiliates of the selling shareholders; • the number of shares registered for resale by the selling shareholders or affiliates of the selling shareholders in prior registration statements; • the number of shares registered for resale by the selling shareholders or affiliates of the selling shareholders that continue to be held by the selling shareholders or affiliates of the selling shareholders; • the number of shares that have been sold in registered resale transactions by the selling shareholders or affiliates of the selling shareholders • the number of shares registered for resale on behalf of the selling shareholders or affiliates of the selling shareholders in the current transaction. In this analysis, the calculation of the number of outstanding shares excludes any securities underlying any outstanding convertible securities, options, or warrants. Shares held by persons other than the selling shareholder, affiliates of the company, and affiliates of the selling shareholders prior to the current transaction Shares registered for resale by the selling shareholders or affiliates of the selling shareholders in prior registration statements Shares registered for resale by the selling shareholders or affiliates of the selling shareholders that continue to be held by same Shares that have been sold in registered resale transactions by the selling Shareholders or affiliates of the selling shareholders Shares registered for resale on behalf of the selling shareholders or affiliates of the selling shareholders in the current transaction 5,440,449 0 0 0 4,079,602 Repayment of May 2007 Notes We have the intention to make payments on the May 2007 Notes, however, in order to do so, we must secure projects for full scale environmental remediation of sufficient size and profitability or we must secure additional funding from other sources.As a result, the Company does not have a reasonable basis to believe that it will have the financial ability, to make payments on the overlying securities. Existing Short Positions by Selling Shareholders Based upon information provided by the selling shareholders, to the best of management’s knowledge, we are not aware of any of the selling shareholders having an existing short position in our common stock. 21 PLAN OF DISTRIBUTION We are registering the shares of common stock issuable upon conversion of the convertible notes and upon exercise of the warrants to permit the resale of these shares of common stock by the holders of the convertible notes and warrants from time to time after the date of this prospectus. We will not receive any of the proceeds from the sale by the selling stockholders of the shares of common stock. We will bear all fees and expenses incident to our obligation to register the shares of common stock. The selling stockholders may sell all or a portion of the shares of common stock beneficially owned by them and offered hereby from time to time directly or through one or more underwriters, broker-dealers or agents. If the shares of common stock are sold through underwriters or broker-dealers, the selling stockholders will be responsible for underwriting discounts or commissions or agent's commissions. The shares of common stock may be sold in one or more transactions at fixed prices, at prevailing market prices at the time of the sale, at varying prices determined at the time of sale, or at negotiated prices. These sales may be effected in transactions, which may involve crosses or block transactions, · on any national securities exchange or quotation service on which the securities may be listed or quoted at the time of sale; · in the over-the-counter market; · in transactions otherwise than on these exchanges or systems or in the over-the-counter market; · through the writing of options, whether such options are listed on an options exchange or otherwise; · ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; · block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; · purchases by a broker-dealer as principal and resale by the broker-dealer for its account; · an exchange distribution in accordance with the rules of the applicable exchange; · privately negotiated transactions; · short sales; · sales pursuant to Rule 144; · broker-dealers may agree with the selling securityholders to sell a specified number of such shares at a stipulated price per share; · a combination of any such methods of sale; and · any other method permitted pursuant to applicable law. If the selling stockholders effect such transactions by selling shares of common stock to or through underwriters, broker-dealers or agents, such underwriters, broker-dealers or agents may receive commissions in the form of discounts, concessions or commissions from the selling stockholders or commissions from purchasers of the shares of common stock for whom they may act as agent or to whom they may sell as principal (which discounts, concessions or commissions as to particular underwriters, broker-dealers or agents may be in excess of those customary in the types of transactions involved). In connection with sales of the shares of common stock or otherwise, the selling stockholders may enter into hedging transactions with broker-dealers, which may in turn engage in short sales of the shares of common stock in the course of hedging in positions they assume. The selling stockholders may also sell shares of common stock short and deliver shares of common stock covered by this prospectus to close out short positions and to return borrowed shares in connection with such short sales. The selling stockholders may also loan or pledge shares of common stock to broker-dealers that in turn may sell such shares. 22 The selling stockholders may pledge or grant a security interest in some or all of the shares of common stock, convertible notes or warrants and, if they default in the performance of their secured obligations, the pledgees or secured parties may offer and sell the shares of common stock from time to time pursuant to this prospectus or any amendment to this prospectus under Rule 424(b)(3) or other applicable provision of the Securities Act, amending, if necessary, the list of selling stockholders to include the pledgee, transferee or other successors in interest as selling stockholders under this prospectus. The selling stockholders also may transfer and donate the shares of common stock in other circumstances in which case the transferees, donees, pledgees or other successors in interest will be the selling beneficial owners for purposes of this prospectus. The selling stockholders and any broker-dealer participating in the distribution of the shares of common stock may be deemed to be "underwriters" within the meaning of the Securities Act, and any commission paid, or any discounts or concessions allowed to, any such broker-dealer may be deemed to be underwriting commissions or discounts under the Securities Act. At the time a particular offering of the shares of common stock is made, a prospectus supplement, if required, will be distributed which will set forth the aggregate amount of shares of common stock being offered and the terms of the offering, including the name or names of any broker-dealers or agents, any discounts, commissions and other terms constituting compensation from the selling stockholders and any discounts, commissions or concessions allowed or reallowed or paid to broker-dealers. Under the securities laws of some states, the shares of common stock may be sold in such states only through registered or licensed brokers or dealers. In addition, in some states the shares of common stock may not be sold unless such shares have been registered or qualified for sale in such state or an exemption from registration or qualification is available and is complied with. There can be no assurance that any selling stockholder will sell any or all of the shares of common stock registered pursuant to the registration statement, of which this prospectus forms a part. The selling stockholders and any other person participating in such distribution will be subject to applicable provisions of the Exchange Act, and the rules and regulations thereunder, including, without limitation, Regulation M of the Exchange Act, which may limit the timing of purchases and sales of any of the shares of common stock by the selling stockholders and any other participating person. Regulation M may also restrict the ability of any person engaged in the distribution of the shares of common stock to engage in market-making activities with respect to the shares of common stock. All of the foregoing may affect the marketability of the shares of common stock and the ability of any person or entity to engage in market-making activities with respect to the shares of common stock. We will pay all expenses of the registration of the shares of common stock pursuant to the registration rights agreement, including, without limitation, Securities and Exchange Commission filing fees and expenses of compliance with state securities or "blue sky" laws; provided, however, that a selling stockholder will pay all underwriting discounts and selling commissions, if any. We will indemnify the selling stockholders against liabilities, including some liabilities under the Securities Act, in accordance with the registration rights agreements, or the selling stockholders will be entitled to contribution. We may be indemnified by the selling stockholders against civil liabilities, including liabilities under the Securities Act, that may arise from any written information furnished to us by the selling stockholder specifically for use in this prospectus, in accordance with the related registration rights agreement, or we may be entitled to contribution. Once sold under the registration statement, of which this prospectus forms a part, the shares of common stock will be freely tradable in the hands of persons other than our affiliates. 23 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Our common stock is currently traded on the Over-The-Counter Bulletin Board under the symbol VTKT. For the periods indicated, the following table sets forth the high and low bid prices per share of common stock. These prices represent inter-dealer quotations without retail markup, markdown, or commission and may not necessarily represent actual transactions. Fiscal 2007 COMMON STOCK High Low First Quarter $ Second Quarter 3.25 .05 Third Quarter 10.25 2.30 Fourth Quarter (1) 3.75 2.50 (1) Through December 4, 2007 As of December 4, 2007, our shares of common stock were held by approximately 136 stockholders of record. We believe that the number of beneficial owners is substantially greater than the number of record holders because a significant portion of our outstanding common stock is held of record in broker “street names” for the benefit of individual investors. The transfer agent of our common stock is Island Stock Transfer. Securities Authorized for Issuance Under Equity Compensation Plans As of the year ended December 31, 2006, we did not have an equity compensation plan authorizing us to issue shares of common stock Dividends We have never paid cash dividends and have no plans to do so in the foreseeable future. Our future dividend policy will be determined by our board of directors and will depend upon a number of factors, including our financial condition and performance, our cash needs and expansion plans, income tax consequences, and the restrictions that applicable laws and our credit arrangements then impose. 24 DESCRIPTION OF BUSINESS Description of Our Company We were incorporated in the State of Nevada on February 3, 2004. Until we acquired VeruTek-Delaware, we were an exploration stage company in the business of the acquisition and exploration of mining properties and intended to be in the business of mineral property exploration. We acquired a 100% interest in eight mineral claims located in the Atlin Mining Division in British Columbia, Canada. We have not presently conducted any exploration to determine whether our properties contain mineral reserves that are economically recoverable. Management determined that the lack of capital and a lack of funding sources to fund operations would not allow us to execute our business in a viable fashion. Management decided not to proceed with a mineral exploration program on the claims and explored any and all options for ale of the business or finding a partner for a merger or acquisition. History of VeruTEK-Delaware VeruTEK-Delaware, our wholly owned subsidiary, was incorporated as a Delaware corporation on February, 1, 2006. VeruTEK-Delaware was formed to develop and commercialize new technologies in the field of environmental remediation. We provide technical and consulting services to clients to resolve complex environmental remediation matters at a wide range of waste sites, principally by combining surfactant and oxidant chemistries. Description of Business We are an environmental remediation company that provides environmental solutions for complex environmental problems. We have developed new clean and green technologies using food-grade surfactants and food additives that remove contamination without risk to humans or the environment. Our technologies will allow development of the following revenue streams: •remediation of contaminated sites; •sale of green chemicals, •licensing of proprietary technology; •laboratory services; and •high-level consulting.” We have successfully tested the first series of clean, green and effective technologies for surface and subsurface contamination in laboratory and field studies. We will use this technology to diversify our revenue streams. We currently derive our revenue from high level consulting services related to the evaluation of environmental contamination risks for clients, laboratory services related to treatability studies intended to evaluate the effectiveness of our technology, know-how and processes in addressing specific contamination issues at specific client sites and from pilot projects intended to demonstrate the effectiveness of our capabilities by directly addressing contamination issues at client sites. Our objective is to utilize activities from each of the above revenue sources to successfully demonstrate our capabilities in addressing environmental remediation issues and thereby secure much larger contracts for full scale remediation of environmental issues at client sites. Although we are continuing to pursue such opportunities, we have only secured one relatively small commitment for a full scale remediation project and accordingly have not yet established revenue streams related to full scale remediation of contaminated sites, sale of green chemicals or licensing of proprietary technology. We have successfully tested the first series of clean, green and effective technologies for surface and subsurface contamination in laboratory and field studies. The tests have involved both laboratory and field study. Laboratory studies were conducted by an independent third-party laboratory. Field tests were observed by a third party consultant and the New York State Department of Environmental Conservation (“NYSDEC”). A report on field tests prepared by the third party consultant has been accepted by the NYSDEC.In addition, we have received approvals from the South Carolina Department of Heatlh and Environmental Control and the Florida Department of Environmental Protection to utilize our technology for remediation at potential client sites in their respective states.We will use this technology to diversify our revenue streams. In the long term, these technologies will be used to penetrate the fragmented environmental market so as to become the first large, green environmental services firm. Currently, most contaminated surface soil is excavated, treated at an off-site facility and landfilled. Initially, remediation of contaminated sites will be our most significant revenue stream. We will clean soils, sediments, and groundwater especially for clients with large liabilities (such as Fortune 500 industrial clients, utilities, the federal government and others). These solutions remove contamination at complex (large) commercial/industrial and government sites. Our opportunity and vision is to replace the dig/haul/landfill mentality that pervades the environmental market. Instead of costly removal of vast quantities of contaminated soil, we now have the ability to design treatments in place using food-grade materials. Green chemical development is our second revenue stream. We have developed our first line of green, biodegradable solutions for environmental cleanup. The continual development and branding of the VeruSOL line of products will facilitate movement of the marketplace to more intelligent, earth-friendly solutions. We believe selling of green chemicals will catalyze our position in the environmental marketplace. The environmental market is fragmented between water resources management, laboratory and analytical, consulting, real estate, and remediation sectors. Remediation (or cleanup) and laboratory services are common themes of these markets; both are marketing vehicles and revenue generators. Initially, our laboratory services will focus on high-end and specialty analysis of pollutants with the expectation and treatability studies. As we grow, the laboratory will grow to provide support for our growing services. 25 With a previous dearth of real environmental solutions available, the environmental consulting market is currently commodity driven by technologies centered on excavation and landfill disposal. These traditional remediation technologies are basic to many implementers and result in a lack of differentiation and higher levels of competition. With more complete, long-term solutions for cleanup, the environmental consulting market will be changed to high-end consulting for true cost-effective remediation utilizing green chemistry to that can be safely implemented. We are positioned to capitalize on this trend in the market. Our technologies can achieve complete or near complete cleanup of soils to provide a real solution. We use plant-derived natural surfactants that constitute our green solution.The cost of our technology is comparable to excavation and landfill disposal technologies for contamination near the surface of the ground. However, unlike traditional excavation and landfill remediation, our technology is not depth limited and consequently we are able to remediate subsurface soil contamination at greater depths. The cost of excavation and landfill disposal remediation at depth is prohibitive. In addition, excavation and landfill disposal is almost never 100 percent effective and sometimes leaves significant amounts of contamination in place. Excavation and landfill disposal also increases the likelihood of exposure to contaminants for workers and communities through which contaminants are hauled. By design, landfill disposal moves the contamination from one location to the landfill location without eliminating the contamination. Our technology has none of these limitations. Our technologies are effective in remedying organic chemical based non-aqueous phase liquids in soils and groundwater.Organic chemicals are carbon and hydrogen compounds that are important constituents of many products and industries such as paints, plastics, food, explosives, drugs, petrochemicals, to name but a few. As a result of our technology development, we have positioned ourselves as a solution provider for many types of organic chemical contamination by providing uniquely designed solutions in partnership with the traditional environmental remediation consultants and implementers. We believe our technology is unique and patent applications covering our technology are pending. Accordingly, we believe we are uniquely positioned to capitalize on the drive toward more effective, safe and economical solutions to environmental problems. We expect our technologies will have an impact on the “brownfields” real estate market. These green technologies can safely remedy contamination in-place in cities and residential areas without having to destroy structures or move residents. Our technologies can be used to essentially eliminate significant obstacles faced in the sale or resale of these properties. This area offers another source of potential revenue. We believe we have the opportunity to redefine the environmental market with green-brand, thoughtful, and cost-effective solutions. In addition, borrowing marketing strategies from other industries will help transform the large commodity-driven environmental market to a specialty market. As of December 4, 2007, we had 12 employees. We have not experienced any work stoppages and we consider our relations with our employees to be good. Products We have developed several new, patentable technologies that we believe will change the nature of the environmental remediation market at complex waste sites. By combining surfactant and oxidant chemistries, we have invented a proprietary controlled dissolution and desorption process (by dilute surfactant mixtures) with concomitant biological or chemical destruction processes. We have already developed a simultaneously coupled co-solvent/surfactant activated persulfate oxidation process. Our goal is to have our remedies will replace generic site remedies with designer surfactant/oxidant combinations that are environmentally safe and non-intrusive to the nearby community. Designer remedial applications have the same brand appeal to environmental stakeholders that “designer drugs” have in the pharmaceutical industry. We expect the environmental industry to evolve toward a pharmaceutical-like business with green chemicals (the VeruSOL line, for example) continually developed and sold under developed brand names. Our Surfactant-Enhanced In Situ Chemical Oxidation (S-ISCO®) is a technology that safely destroys (reduces to carbon dioxide and water) organic contamination.It can target contamination deep in the subsurface of soils such that remediation is possible where previously it was not possible.It is disruptive because it will force Principal Responsible Parties to remedy their subsurface contamination instead of leaving it in place.It is also disruptive because it provides a cost-effective and safe means to remedy surface and subsurface contamination in place without excavating it and sending millions of tons of contaminated soils to landfills, many of which are hundreds or thousands of miles away.Our technology has been tested in the laboratory for a specific contaminated site with coal tar in the subsurface.It was also successfully implemented at a pilot test site from April 2006 to November 2006.An independent third-party report concluded that our S-ISCO® mixtures traveled together (coeluted) to targeted soil zones and contaminants were solubilized and destroyed through the pilot test area. Results of the transport data show that contaminated soil strata were and can be targeted for treatment by the S-ISCO® method. The pilot test demonstrated that S-ISCO® can be used to treat the contaminants such as tar saturated soils, tar blebs and tar-coated lenses beneath buildings and other potential obstructions (for example, railroad tracks).The State of New York Department of Environmental Conservation (NYSDEC) has also approved the application of S-ISCO® for full scale remediation at the site of our pilot test. S-ISCO® is one type of a family of coelution technologies that we are developing.We have completed extensive laboratory work for the remediation of chlorinated compounds.We are beginning to work on developing a remedy for the remediation of common herbicides and pesticides often found as residual material in farm soils. Demand Government, industry, and the public are interested in cleaning up the environment. Federal and State laws require the cleanup of contamination that has been released into the environment.When hazardous waste is dumped in soil, it poses a direct risk to dermal exposure and contaminants volatilize such that people can be harmed by inhaling minute quantities of gas that volatilize from the soil.The hazardous waste also migrates to groundwater where minute quantities of the organic compounds dissolve in the groundwater.These dissolved contaminants, benzene, for example, are transported off-site, where they volatilize into the soil gas and eventually can make their ways into houses.The exposure pathways are called “vapor intrusion.”Inhalation of the minute quantities of contaminants has been identified by the United States Environmental Protection Agency as a significant potential exposure pathway to be evaluated on hazardous waste sites.There is no permanent remedy that removes contamination to provide sufficient protection to the general public and ecology.As such, most owners of contaminated land generally approach the clean up through a risk based standard where they do the minimum clean up in order to limit their liability.Risk-based standards are not a permanent remedy for several reasons:(1) they are constantly being revised (usually downward) based on new or updated toxicological information, (2) there are new compounds that added to the regulatory list as new toxicological information is acquired and (3) based on new toxicological information, any site that is “closed” but that has residual contamination (that is, most, if not all, contaminated sites) can be reopened by EPA to require a more extensive cleanup.We believe parties engaged in site clean up will begin to migrate from risk based standard remedies to designer surfactant/oxidant combinations that are environmentally safe and non-intrusive to the nearby community. Distribution Our products and services will be distributed and marketed by direct marketing, environmental consulting firms, licensees and chemical companies. We are currently distributing exclusively through two channels (direct marketing and environmental consulting firms. We will continue to patent site-specific remedies for system and license upgrades. This plan assumes that we will continue to lease or resell equipment developed for the implementation of these new technologies. Environmental Market The environmental market is fragmented between water resources management, laboratory and analytical, consulting and remediation sectors. Remediation, which is an endpoint of all environmental projects, ties these markets together. 26 Trends in the Remediation Market Fundamental change is taking over the remediation marketplace defined by the following two trends: · the need reuse or redevelop contaminated land, and · the realization existing cleanup technologies are inefficient and incomplete. This transition is reflected in the states’ and EPA’s efforts to build a single cleanup program focused on the productive use of restored property and is reflected in the increasing willingness on the part of owners of impaired properties to look beyond simple liability relief and to consider the ultimate fate of a site as a critical factor in moving cleanup forward. The larger trend includes many large industrial companies working to move liabilities off their books and looking for redevelopment possibilities in order to get the cleanup moving. Many companies are identifying their assets and determining which can be monetized by selling them. Technology Excavation and landfilling is the most frequently used method of soil and groundwater remediation in the US. However, much of the simple surface contamination amenable to low-tech removal has been completed. The remaining problems are deeper subsurface and contributing substantial contamination to groundwater and vapor in residences and commercial establishments. Because there is no effective remediation of subsurface contamination, there is a high demand for an effective remedy to subsurface contamination. Technology Implications of VeruTEK Technologies Remediation costs have been a prohibitive factor in speeding the pace of cleanups and the flow of revenues for firms concentrating on remedial construction. Cost effectiveness is already a vital competitive differentiating factor for contractors and is expected only to grow in importance. For many complex sites, such as those with light non-aqueous phase (LNAPLs) or dense non-aqueous phase liquids (DNAPLs), including chlorinated solvents, Manufactured Gas Plant (MGP) residuals and polynuclear aromatic hydrocarbons (PAHs), treatment has been practically limited to excavation with off-site disposal. Technology has played a limited role to date in the remediation of hazardous waste sites but will become increasingly important in the future as in situ remediation (remediation of contaminants in the place they are situated) methods gain importance. Previously, “dig and haul” was the method of choice for remediation. Table 1 presents the limitations of traditional remediation systems. Table 1. Traditional Environmental Remedies. Remedy Limitation Soil excavation and incineration or disposal Off-site disposal Pump and Treat - groundwater Incapable of handling enormous volumes; not able to nondestructively remedy beneath buildings; liability retention associated with off-site disposal Environmental and Community concerns, cost Liability not eliminated, only shifted Proven ineffective, especially for non-aqueous phase liquids - acknowledged as a containment method. EPA policy and a strong emphasis on cost effectiveness from the buyers of remediation services are both helping to drive in situ methods, which require better technical solutions. The majority of “backlogged sites” are problem sites, which may either require novel treatment or new technologies. There is an urgent need in the marketplace for ways to treat both groundwater and soil contamination. Fewer of the more complex sites have been cleaned up and many DOE sites are specifying “cap and contain” solutions to prevent contamination problems from spreading or worsening while they await remediation. In effect, this creates a technology waiting game until cost-effective on-site treatment methods are proven and approved by regulators. Development ofIn SituTechnology The development of soil-vapor extraction (SVE) was a significant development in the in situ remediation of petroleum-based wastes (Dr. Hoag, one of the founders of VeruTEK was the primary developer or SVE technology in the early 1980s). However, the presence of chlorinated compounds, NAPLs, or DNAPLs nullifies the effectiveness of the combined SVE and current above-ground systems. (Many chlorinated volatile organic chemicals (VOCs) are 1) not well absorbed onto activated carbon, 2) resistant to effective catalysis, and 3) corrode internal combustion engines because of hydrochloric acid formation.) The slow rate of extraction of NAPLs or DNAPLs makes SVE an impractical remedial method for those contaminants, particularly those at depths lower than the water table. More recently, in situ chemical oxidation has been used to remediate soils and groundwater, especially in media that are contaminated with chlorinated VOCs. In situ chemical oxidation (ISCO) involves injecting chemical oxidants into the soil and/or groundwater to oxidize organic contaminants. The common oxidants are hydrogen peroxide-based Fenton’s reagent, and potassium permanganate (KMnO 4 ), better known as permanganate. Ozone can also oxidize organic contaminants in-situ, but it has been used less frequently when higher levels of contaminants are present. Complete mineralization to carbon dioxide and water is the desired endpoint of an ISCO process. These ISCO technologies can work well on simple sites with low-level soil and ground water contamination, but generally have failed on sites (complex sites) that have NAPLs present. Potassium permanganate is limited to treating chloroethenes, such as trichloroethene (TCE) but is ineffective at treating non-chlorinated hydrocarbons and most pesticides, herbicides and PCBs. Our successful combination of surfactant and oxidant chemistry has allowed the development of a controlled release of NAPL and sorbed contaminants into the aqueous phase with subsequent degradation by oxidants. Coupled with free-radical based in situ chemical oxidation processes such as activated persulfate and Fenton’s Chemistry, industry and government agencies will now have a remedial alternative that can treat their many waste sites. 27 The more complex sites with chlorinated contaminants, heavier organics (semi-VOCs) and metals make up the majority of waste sites that have not begun remedial action. According to EPA, 75 percent of Superfund sites are contaminated with VOCs (43 percent with chlorinated VOCs). Metals contamination is present at 72 percent of Superfund sites, while the combination of metals, VOCs, and semi-VOCs are present at 48 percent of the sites. Technology Opportunities The trends in technology applications and characteristics of waste sites requiring remediation provide market opportunities for technologies that: · Are completely in situ; · Minimize residuals; ·
